DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for manufacture of tissue, classified in CPC C12M 41/48.
II. Claims 10-29, drawn to a system for manufacture of tissue, classified in CPC G01N 35/00732.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method as claimed can be used with a materially different product which does not require an agitation controller.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of different classification. 
The inventions require a different field of search. 
The prior art applicable to one invention would not likely be applicable to the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kathleen Chapman on 7/19/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
Applicant has claimed a control apparatus and only limitations to the controller/processor itself will have weight and not the steps the controller/processor will perform. For the steps of the controller/processor to have patentable weight, the applicant should include language defining the controller/processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one vial of thawed cells" in line 20.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-25 are rejected by virtue of their dependence on a rejected base claim.
Claim 16 recites the limitation "the thaw station" in line 41.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-25 are rejected by virtue of their dependence on a rejected base claim.
Claim 16 recites the limitation “a thaw controller” in line 44. Claim 16 previously recites “a thaw controller” in line 3. It is therefore unclear if “a thaw controller” recited in line 44 is the same or different “a thaw controller recited in line 3. Claims 17-25 are rejected by virtue of their dependence on a rejected base claim.
Claim 16 recites “under control of the thaw controller, the thaw controller providing a status of the cells to the thaw controller” in lines 44-46. This statement is unclear as it seems like the thaw controller is controlling itself to provide the status of the cells to itself. Claims 17-25 are rejected by virtue of their dependence on a rejected base claim.
Claim 20 seems to be written as a dependent clam, however, the claim is unclear as to what claim, claim 20 is dependent upon. For examination purposes, claim 20 is interpreted to be dependent upon claim 16.
Claim 25 recites the limitation "the thaw subsystem" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-14 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2017/0175063, hereinafter Smith.
Regarding claim 10, Smith teaches a system (figure 17) for enabling automatic manufacture of tissue comprising: an expansion subsystem (paragraph [0199])) automatically pumping cells from at least one vial (item 322) to at least one first bioreactor (item 300), the expansion subsystem automatically shutting valves from the at least one vial to the at least one first bioreactor when the cells are moved to the at least one first bioreactor (intended use MPEP § 2114 (II) and is taught in paragraph [0199] and figure 17), the expansion subsystem automatically creating a first pre-selected environment promoting expansion of the cells in the at least one first bioreactor (intended use MPEP § 2114 (II) and is taught in paragraph [0203]), the expansion subsystem automatically pumping the expanded cells from the at least one first bioreactor to a concentrator when the expanded cells have reached a pre-selected density (intended use MPEP § 2114 (II) and is taught in paragraph [0203]), the expansion subsystem configured to create created resuspended cells from concentrated cells (intended use MPEP § 2114 (II) and is taught in paragraph [0203]); a concentration subsystem automatically concentrating the expanded cells (paragraphs [0203]-[0204]); and a maturation subsystem automatically pumping the resuspended cells into at least one second bioreactor when a pre-selected event has occurred (paragraph [0204]), the maturation subsystem automatically creating a second pre-selected environment promoting maturation of the concentrated cells in the at least one second bioreactor based on monitoring sensor data of critical process parameters (intended use MPEP § 2114 (II) and is taught in paragraph [0204]).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Smith and the apparatus of Smith is capable of having the pre-selected event comprise a detection of the desired concentration. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Smith (see MPEP §2114).
Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Smith and the apparatus of Smith is capable of having the first pre-selected environment comprise a first growth media and being continuously adjusted. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Smith (see MPEP §2114). Further, Smith teaches these limitations in paragraph [0202]).
Regarding claim 14, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Smith and the apparatus of Smith is capable of having the second pre-selected environment comprise a second growth media and being continuously adjusted. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Smith (see MPEP §2114). Further, Smith teaches these limitations in paragraph [0204]).
Regarding claim 25, Smith teaches wherein the expansion subsystem comprises: an expansion controller controlling a flow of cells from the thaw subsystem to the expansion subsystem (paragraphs [0199] and [0202]); and a bioreactor controller monitoring and modifying the first pre-selected environment (paragraph [0202]).
Regarding claim 26, Smith teaches wherein the bioreactor controller comprises: an agitation controller agitating the cells to encourage attachment of the cells to a surface (paragraph [0182]); a temperature controller adjusting temperature of the at least one first bioreactor based on a pre-selected desired temperature (paragraph [0177]); a gas mixing processor adjusting levels of gas in media surrounding the cells, the levels of gas based on pre-selected desired values of characteristics of the media (paragraph [0177]); a monitoring process sensing values of the characteristics of the media (paragraph [0180]); and a pump controller moving the media to and from the at least one first bioreactor (paragraph [0184]).
Regarding claim 27, Smith teaches wherein the characteristics comprise dissolved oxygen and pH (paragraphs [0177] and [0180]).
Regarding claim 28, Smith teaches wherein the maturation subsystem comprises: a media controller monitoring and modifying media before introducing the media to the second at least one bioreactor (paragraphs [0202] and [0204]); and an incubator controller managing movement of the at least one second bioreactor, the incubator controller monitoring characteristics of the media in the at least one second bioreactor, the incubator controller flushing and restoring media from/to the at least one second bioreactor (paragraph [0204]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of United States Application Publication No. 2016/0252537, hereinafter Murali.
Regarding claim 11, Smith teaches all limitations of claim 10; however, Smith teaches the concentration subsystem comprises a filtration concentrator (paragraph [0203]) and not a centrifugation device.
Murali teaches the use of filtration or centrifugation to concentrate cells (Murali, paragraph [0042]).
Examiner further finds that the prior art contained a device/method/product (i.e., a centrifugation device) which differed from the claimed device by the substitution of component(s) (i.e., a filtration device) with other component(s) (i.e., a centrifugation device), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a filtration device with a centrifugation device), and the results of the substitution (i.e., concentrating the cells) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the filtration device of reference Smith with the centrifugation device of reference Murali, since the result would have been predictable.

	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of United States Application Publication No. 2018/0066218, hereinafter Koike.
Regarding claim 15, Smith teaches all limitations of claim 10; however, Smith fails to teach a thaw subsystem.
Koike teaches a processing section which performs the first process of thawing frozen cells and seeding them (Koike, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a processing section which thaws frozen cells because it would allow for a frozen sample to be added to the system and then for the system to thaw the cells before use (Koike, paragraph [0050]).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of United States Application Publication No. 2013/0102071, hereinafter Pan.
Regarding claim 29, Smith teaches all limitations of claim 20; however, Smith fails to teach a media storage controller comprising: a media level sensor monitoring an amount of media in a media reservoir; and a pump pressure sensor monitoring a pump moving media from the media reservoir to a media vessel.
Pan teaches a system from preparing cell culture media in which pressure sensors (Pan, paragraph [0033]) and level sensors are utilized for monitoring the cell culture media so that the system can ensure there is enough media to be utilized for the processing of the cells (Pan, paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a media storage controller with level sensor and pump pressure sensor because it would allow for the system to monitor the cell culture media so that the system to ensure there is enough media to be utilized for the processing of the cells (Pan, paragraph [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796